DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-16 are pending in this application. 

Examiner’s Amendment
An examiner's amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with David Klecyngier, on August 23, 2022
The application has been amended as follows: 
In claim 8, line 4, please, delete, the term “ such as bromo,”

Reasons for Allowance 
The invention is drawn to  products of Formula 
    PNG
    media_image1.png
    123
    338
    media_image1.png
    Greyscale
, 
    PNG
    media_image2.png
    159
    313
    media_image2.png
    Greyscale
 , 
    PNG
    media_image3.png
    176
    322
    media_image3.png
    Greyscale
and 
    PNG
    media_image4.png
    110
    322
    media_image4.png
    Greyscale
The invention is also directed to methods of use the aforementioned products.  The  products of the instant claims are novel and non-obvious over the prior art. The closest prior art is US Patent No. 8,623,896 B2 which discloses insecticidal products of Formula, 
    PNG
    media_image5.png
    112
    223
    media_image5.png
    Greyscale
.  However, US Patent No. 8,623,896 B2 fail to disclose or suggest the modifications necessary to arrive at Applicant's claimed compounds. None of the published products anticipated, or rendered obvious, the products as described in this application. 
Therefore, claims 1-16 are allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Telephone Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAMAL A SAEED whose telephone number is (571) 272-0705.  
Communication via Internet e-mail regarding this application, other than those under 35 U.S.C. 132 or which otherwise requires a signature, may be used by applicant and should be addressed to [Symbol font/0x5B]joseph.mckane@uspto.gov[Symbol font/0x5D]. All Internet e-mail communications will be made of record in the application file.  PTO employees will not communicate with applicant via Internet e-mail where sensitive data will be exchanged or where there exists a possibility that sensitive data could be identified unless there is of record an express waiver of the confidentiality requirements under 35 U.S.C. 122 by the applicant.  See the Interim Internet Usage Policy published by the Patent and Trademark Office Official Gazette on February 25, 1997 at 1195 OG 89.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or public PAIR only. For more information about the pair system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197.

/Kamal A Saeed/
Primary Examiner, Art Unit 1626